R.C. 2901.13 provides that a prosecution is not commenced upon issuance of a warrant, summons, citation or other process, unless reasonable diligence is exercised to execute the same. The warrant was issued in this case in August 1984. The state failed to introduce any evidence at the hearing on appellee's motion to dismiss of any reasonable diligence to execute the warrant. Appellee was not arrested until October 1987, a period of thirty-eight months after the issuance of the original warrant. I agree with the trial court's finding that the state failed to show that it had exercised reasonable diligence and that the state failed to bring appellee before the court without unreasonable delay.
I feel that the majority has failed to grasp the distinction between commencing an action within the statute of limitations and the duty of the state to exercise reasonable diligence to bring a defendant before the court without unreasonable delay. Upon the filing of the motion, as in this case, the state must present evidence of the exercise of reasonable diligence. The state failed to present such evidence.
I would affirm the decision of the trial court, and therefore I dissent.